Citation Nr: 1527001	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI) (claimed as post-concussion syndrome, migraine headache, and headache syndrome).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to March 2004; August 2004 to January 2006; January 2007 to August 2008; November 2008 to November 2009; November 2011 to March 2011; September 2011 to December 2012; and November 2013 to September 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file currently resides with the Columbia, South Carolina RO.

The Veteran was scheduled to appear for a Board videoconference hearing in June 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In March 2014, the appeal was remanded by the Board for additional development.

The issues of service connection for a right knee and bilateral shoulder disorders, as well as entitlement to an increased rating for irritable bowel syndrome, have been raised by the record in a February 2015 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC) is dated March 2015.  Subsequent to that decision, additional service treatment records-including records from the Veteran's most recent period of active service, from November 2013 to September 2014-were added to the record and have not been considered by the RO.  Updated VA treatment records have also been added to the record but have not been considered by the RO.  There is, however, no waiver for any of these records.  Without a written waiver of initial RO consideration of this additional pertinent evidence, the claims must be returned to the RO for readjudication and issuance of a SSOC.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2014).

In addition, the Board notes that the RO scheduled the Veteran for VA examinations regarding the claims on appeal, in compliance with the Board's March 2014 remand directives, but the Veteran failed to appear for these examinations.  However, there is no indication that the Veteran was ever notified of the specific dates and times of his scheduled examinations.  Upon remand, therefore, VA should attempt to reschedule these examinations in accordance with the March 2014 remand directives.  If the examinations are performed, with respect to the claim for an increased rating for TBI-related symptoms, the examiner should consider all manifestations of a TBI under the recent guidance promulgated by VA, as requested by the Veteran's representative in the December 2012 informal hearing presentation.

Lastly, relevant ongoing medical records, including any outstanding service treatment records, should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records regarding TBI residuals and hearing loss.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA TBI examination.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected TBI residuals, particularly to include the frequency and severity of associated headaches, including effects on employability.

3.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran currently has a hearing loss disability and whether any hearing loss disability noted during the course of the appeal is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically respond to the following:

(a) Please provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any current hearing loss disability identified is related to the Veteran's periods of active duty, to include as due to acoustic trauma and TBI.

(b) Please provide an opinion as to whether the May 2010 audiogram, which showed hearing loss for VA purposes, was a reliable result when compared with the October 2009 audiogram and the September 2010 VA examination.  The examiner should attempt to explain the discrepancy between the May 2010 audiogram and the VA audiogram conducted in September 2010.

(c) If the examiner finds the May 2010 audiogram was an accurate representation of the Veteran's hearing, the examiner should provide an opinion as to whether the hearing loss noted on that audiogram was at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include noise exposure and TBI therein.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  After conducting any other necessary development, readjudicate the claims.  If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a SSOC and be given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

